Citation Nr: 0106731	
Decision Date: 03/07/01    Archive Date: 03/16/01	

DOCKET NO.  99-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nasopharyngitis.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for residuals of a 
concussion.

9.  Entitlement to service connection for a circulatory 
disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include peptic ulcer disease.

11.  Determination of initial rating for residuals of a 
cervical spine fracture with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1937 to 
July 1940, and from May 1942 to November 1945.

This matter arises from various decisions rendered since June 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran submitted 
additional evidence to the Board, and waived its 
consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  
The Board will consider it accordingly.

The issue of the veteran's entitlement to service connection 
for a circulatory disorder is not yet ready for appellate 
disposition.  That issue is not "inextricably intertwined" 
with the other issues now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it will be 
addressed in greater detail in the Remand section of this 
decision.


FINDINGS OF FACT

1.  Clinical evidence does not indicate the current existence 
of nasopharyngitis, a disability manifested by dizziness, 
bronchitis, a psychiatric disorder, headaches, sinusitis, or 
residuals of a concussion.

2.  Hypertension did not have its onset during the veteran's 
active military service, and did not manifest itself to a 
compensable degree within one year following the veteran's 
discharge from military service.  

3.  The Board denied the veteran service connection for a 
stomach disorder, to include peptic ulcer disease, by a 
decision dated in February 1999.  Evidence received since the 
Board's February 1999 denial is comprised of reports of the 
veteran's private medical treatment and VA medical 
examination since 1992.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  Symptomatology currently associated with residuals of 
fracture of the cervical spine with degenerative joint 
disease includes subjective complaints of stiffness during 
damp weather; however, the cervical spine has full range of 
motion.


CONCLUSIONS OF LAW

1.  Service connection for nasopharyngitis, a disability 
manifested by dizziness, bronchitis, an acquired psychiatric 
disorder, headaches, sinusitis, and residuals of a concussion 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §3.303 (2000).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

3.  The Board's February 1999 decision that denied service 
connection for a stomach disorder, to include peptic ulcer 
disease, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

4.  The evidence received since the Board's February 1999 
decision is not new and material, and the claim of 
entitlement to service connection for a stomach disability, 
to include peptic ulcer disease, is not reopened.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5108 (West 
1991); 38 C.F.R. §§  3.156(a), 20.1105 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

5.  Residuals of a cervical spine fracture with degenerative 
joint disease is not more than 20 percent disabling under 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5290 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As an initial matter, the Board notes that, with respect to 
the issues decided herein, all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations, reports of the veteran's private medical 
treatment, and private statements made by the veteran and his 
representative in support of his claim.  The Board has not 
been made aware of the existence of any 
further relevant evidence which is available in connection 
with the issues decided on appeal.  Therefore, no further 
assistance to the veteran regarding the development of the 
evidence is required, notwithstanding that the RO denied a 
number of the service connection claims now on appeal as not 
well grounded.  See generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

II.  Service Connection

The veteran contends that he developed nasopharyngitis, a 
disability manifested by dizziness, bronchitis, an acquired 
psychiatric disorder, hypertension, headaches, sinusitis, and 
residuals of a concussion during military service.  He 
further contends that the claimed disorders continue to 
persist.

Service connection may be granted for disability or death 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for 
hypertension if it becomes manifest to a degree of 10 percent 
or more within one year following the veteran's discharge 
from military service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§  3.307, 3.309.  Service connection also may be 
granted for a disability that is shown to be chronic during 
military service; subsequent manifestations of the same 
chronic disease at any later date, however remote, shall be 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).

The veteran's service medical records indicate that he 
experienced nasopharyngitis during service.  He also 
experienced bronchitis, fainting spells, and hysteria that 
was diagnosed as psychoneurosis.  In addition, service 
medical records indicate that the veteran experienced 
recurrent slight headaches and chronic pansinusitis during 
military service.

Notwithstanding the foregoing, current medical evidence fails 
to reflect the presence of any of the foregoing disabilities 
currently.  The veteran underwent a VA general medical 
examination in July 1999.  At that time, he denied 
experiencing any dizzy spells.  In addition, his nose, 
sinuses, mouth and throat were unremarkable for any type of 
pathology.  Nor was the presence of bronchitis or the 
residuals of a concussion noted.  Moreover, the psychiatric 
aspect of the veteran's examination reflected no evidence of 
emotional debility or disturbance of thought processes.  
Absent current findings of a "disability" as contemplated by 
law, service connection is not warranted for nasopharyngitis, 
a disability manifested by dizziness, bronchitis, an acquired 
psychiatric disorder, headaches, sinusitis, or residuals of a 
concussion.  See 38 U.S.C.A. §§ 1110, 1131.  

The veteran also claimed service connection for hypertension.  
This disorder was diagnosed during the aforementioned VA 
physical examination.  However,  there is no evidence of the 
presence of hypertension during the veteran's military 
service or within one year following his discharge from 
military service.  Absent a nexus between the currently 
diagnosed hypertension and the veteran's military service, 
service connection for this disability must be denied, as 
well. 

III.  New and Material Evidence Regarding Service Connection 
for
a Stomach Disability, to include Peptic Ulcer Disease

The Board denied the veteran service connection for a stomach 
disability in February 1999.  At that time, the Board 
determined that there was no clinical evidence establishing a 
nexus between the veteran's current stomach symptomatology 
and his military service.  The Board noted that, although the 
veteran's service medical records reflected complaints 
associated with his stomach, no definitive diagnosis of a 
chronic disorder, to include peptic ulcer disease, was made 
at that time.  Although the veteran was diagnosed as 
suffering from acute gastroenteritis in January 1945, that 
disorder apparently resolved without any sequelae.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it tends to prove, or 
actually proves, an issue.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (citing Black's Law Dictionary at 1203 
(6th ed. 1990)).  Second, the evidence must be shown to be 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The third and final question is 
whether the evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359 (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination, but that it is intended 
to ensure the Board has all potentially relevant evidence 
before it.  Id. at 1363.  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

The veteran has submitted a variety of evidence since the 
Board entered its February 1999 denial of service connection 
for a stomach disability, to include peptic ulcer disease.  
Records of the veteran's private medical treatment since 
1992, as well as the report of a VA physical examination 
conducted in July 1999, are of record.  The private treatment 
records reflect treatment for lower gastrointestinal 
bleeding, as well as a diagnosis of diverticulosis of the 
colon.  However, these records do not associate the disorders 
more recently noted with any gastrointestinal symptomatology 
experienced by the veteran during military service.  Absent 
evidence that would tend to relate current gastrointestinal 
disability to the veteran's military service, the evidence 
recently submitted is not "new and material" in that it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  As such, it is insufficient to reopen the claim 
of entitlement to service connection for a stomach disorder, 
to include peptic ulcer disease.  See 38 U.S.C.A. § 5108.  

IV.  Determination of Initial Rating for Residuals of a 
Cervical
Spine Fracture with Degenerative Joint Disease

The veteran claims that this disability is more severe than 
currently evaluated.  In this regard, disability evaluations 
are based upon a comparison of clinical findings with the 
applicable schedular criteria.  See 38 U.S.C.A. § 1155.  
Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, current 
clinical findings are of paramount importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Arthritis due to trauma 
shall be rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5010 (2000).  Degenerative arthritis, meanwhile, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003 (2000).  In this 
regard, limitation of motion of the cervical spine shall be 
evaluated as 20 percent disabling when determined to be 
"moderate" in nature; a 30 percent disability evaluation 
requires that limitation of motion of the cervical spine be 
"severe" in nature.  See 38 C.F.R. § 4.71a, DC 5290.

The record indicates that the veteran injured his neck while 
playing football in military service.  However, no diagnosis 
referable to a cervical spine disorder was made at that time.  

In June 1995, the veteran was noted to have compression 
fractures at C5 and C6.  He also had advanced degenerative 
disc changes at C4-5 and C6-7.  The veteran indicated that 
his neck had always been somewhat stiff following the 
inservice injury.  He was diagnosed with advanced 
degenerative disc changes in the cervical spine.  

However, during a VA physical examination conducted in July 
1999, the veteran indicated only that he experiences 
stiffness in his neck, as well as other joints, during damp 
weather.  Examination of the neck reflected full range of 
motion of the cervical spine.  Moreover, no tenderness along 
the cervical paraspinal musculature was observed.  
Degenerative joint disease of the cervical spine was 
diagnosed.

The only symptomatology currently associated with the 
veteran's service-connected cervical spine disability are his 
subjective complaints of stiffness during damp weather.  
Absent clinical findings regarding limitation of motion of 
the cervical spine, the Board finds no basis to conclude that 
this disability is more than moderate in nature.  See 
38 C.F.R. § 4.7.  As such, an increased rating is not 
warranted at this time.  See 38 C.F.R. § 4.71a, DC 5290.  

Parenthetically, a rating in excess of that currently 
assigned for the veteran's service-connected cervical spine 
disability may be granted if it is demonstrated that this 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  There is no 
indication that this disability has required frequent 
hospitalization since the veteran's discharge from military 
service.  Although he has received treatment over the years, 
this has been sporadic, and was done on an outpatient basis.  
Moreover, the reports of such treatment do not indicate that 
the veteran's ability to work has been compromised by any of 
the aforementioned.  Absent evidence of either marked 
interference with employment or frequent periods of 
hospitalization for this disability, there is no basis to 
conclude that it is more serious than that contemplated by 
the aforementioned schedular provisions.  Thus, the failure 
of the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

ORDER

The claims of entitlement to service connection for 
nasopharyngitis, dizziness, bronchitis, an acquired 
psychiatric disorder, hypertension, headaches, sinusitis, and 
residuals of a concussion are denied.

An initial rating in excess of 20 percent for residuals of a 
cervical spine fracture with degenerative joint disease is 
denied.  


REMAND

The issue of the veteran's entitlement to service connection 
for a circulatory disorder is not yet ready for appellate 
disposition for the reasons that follow.

During military service, the veteran was diagnosed as 
suffering from neurocirculatory asthenia.  Current medical 
evidence indicates that the veteran is suffering from 
arteriosclerotic heart disease with angina.  The question 
arises as to whether there is any nexus between the currently 
diagnosed cardiovascular disability and the neurocirculatory 
disorder noted during service.  VA must assist the veteran in 
obtaining evidence relevant to this claim because there is a 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance 
Act, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

In view of the foregoing, the issue of the veteran's 
entitlement to service connection for a circulatory disorder 
is REMANDED to the RO for action as follows:

1.  The veteran should be requested to 
undergo a special VA cardiovascular 
examination.  The claims folder must be 
made available to, and be reviewed by, 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished.  The 
examiner should comment as to whether it 
is as likely as not that the veteran's 
currently diagnosed arteriosclerotic 
heart disease with angina is 
etiologically related to the 
neurocirculatory asthenia noted during 
the veteran's military service.  A 
complete rationale should be given for 
each opinion and conclusion expressed.  

2.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.  

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal remains denied, both the veteran 
and his attorney should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for final appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Error! Not a valid link.


